Matter of Nyomi B. (Nefreida W.) (2015 NY Slip Op 05937)





Matter of Nyomi B. (Nefreida W.)


2015 NY Slip Op 05937


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2013-11345
 (Docket No. G-24929-05)

[*1]In the Matter of Nyomi B. (Anonymous).
andNefreida W. (Anonymous), respondent; Audrey K. (Anonymous), appellant.


Deana Balahtsis, New York, N.Y., for appellant.
Mark Brandys, New York, N.Y., for respondent.
Karen P. Simmons, Brooklyn, N.Y. (Susan M. Coraro and Janet Neustaetter of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (William Franc Perry, J.), dated October 31, 2013. The order, insofar as appealed from, after a hearing, in effect, granted the branch of the mother's petition which sought visitation with the subject child in Ohio rather than in New York during the subject child's winter, spring, and summer school recesses.
ORDERED that the order is reversed insofar as appealed from, on the facts and in the exercise of discretion, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for a new hearing and a new determination of the mother's petition thereafter, in accordance herewith.
The attorney for the child on this appeal has raised significant issues regarding developments that have arisen since the date of the order on appeal that preclude this Court from determining if the visitation arrangement with the mother in Ohio during the subject child's winter, spring, and summer school recesses is in the child's best interests (see Matter of Michael B., 80 NY2d 299, 318; Gillis v Gillis, 113 AD3d 816, 817; Matter of Gatke v Johnson, 50 AD3d 798). Accordingly, the matter must be remitted to the Family Court, Kings County, for a new hearing and a new determination of the mother's petition thereafter. We express no opinion as to the appropriate determination.
DILLON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court